 In the Matter of BUILDING AND CONSTRUCTIoN TRADES COUNCIL OFPITTSBURGH,PENNSYLVANIA,AND VICINITY;INTERNATIONAL BROTH-ERHOOD OF ELECTRICALWORKERS,LOCAL No. 5;UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,CARPENTERS' DISTRICTCOUNCIL'OF PITTSBURGH AND VICINITY;SHEET METAL WORKERS'INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL No. 66,66-A, 66-B AND 66-C, ALL AFFILIATED WITII THE AMERICAN FED-ERATION OF LABORandGEORGE PETREDIS AND WILLIAM S. FRYER,PARTNERS,D/B/APETREDIS AND FRYERCase No. 6-CC-17.-Decided July 19,19/9DECISIONANDORDEROn March 11,1949,Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent International Brotherhood of ElectricalWorkers,Local No. 5,herein referred to as IBEIV,had engagedin certain unfairlabor practices in violation of Section 8 (b) (4) (A)of the NationalLabor Relations Act, as amended,and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of theIntermediate Report attached hereto.''Thereafter, the Respondent IBEW and the GeneralCounsel filedexceptions to theIntermediateReport, and all parties(except theRespondent Building and Construction Trades Council of Pittsburgh,Pennsylvania,and Vicinity)filed briefs.All Respondents(exceptthe Trades Council)requested oral argument.These requests arehereby denied,as the record and briefs,in our opinion,adequatelypresent the issues and positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-'The Trial Examiner also found that the remaining Respondents,noted in the captionabove, had not violated the Act in any respect,and recommended dismissal of the com-plaint as to them.85 N. L.R. B., No. 45.241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediateReport, the exceptions and briefs,and the entire record inthe case.We find merit in the Respondents'contention that becausethe operations of the Employers involved herein are essentially localin character,theBoard should exercise its discretion to declinejurisdiction.This case involves a local general contractor and various localsubcontractors engaged in the construction of an $80,000 drive-intheatre in Bridgeville,Pennsylvania.With one exception,3 they' pur-chase all of their materials from supliers located within the Com-monwealth of Pennsylvania and perform all of their work withinPennsylvania.To be sure, as noted in the Intermediate Report, muchof the material purchased by these local suppliers originated outsideof Pennsylvania.This fact may establish that the Federal powerunder the commerce clause of the Constitutioncouldbe exercised inthis case.But it is not dispositive of the issue of whether this Boardshouldexercise this power,in employing its discretion to take juris-diction only where the policies of the Act will be effectuated.On thebasic jurisdictional facts, which are fully set forth in the IntermediateReport,3 this case involves, at the very most, an impact on commerceno greater and no less remote than that present in the recentMentzercase,4 in which a majority of the Board declined to assert jurisdicton.Nor does the fact that this case,unlike theMentzercase, involves anallegation of a secondary boycott dictate a different result here.-'Forreasons stated in theMentzeropinion, we find that it will not effectu-ate the purposes or policies of the Act to exercise jurisdiction in theinstant proceeding,and we shall therefore dismiss the complaint.e2 Subcontractor H. C. Smith Company,which agreed to do the sheet metal and roofingworx at the theatre project on a time and material basis, did some part of its business,and made some purchases of materials,out of the Commonwealth of Pennsylvania.How-ever, this company's connectionwith the theatreproject was insubstantial.It had nodefinite contract as to what was to be done and the duration of its services was uncertain.Its total bill for services rendered to Dill amounted to only $800.3There are two Inadvertencies in the Intermediate Report which we hereby correct :(a)TheTrial Examiner found that the "steel and ornamental iron were furnished Dillby companiesfound by theBoard to be engaged in commerce within the meaning of theAct."We findthat these materials were not furnished directly to Dill but to Dill'ssup-pliers.(b)TheTrial Examinerfound thatthe Dill Construction Company in the latterpart of July1948 entered into a contract to construct the drive-in theatre herein involved.We find that the contract was entered into on July 6, 1948.4Matter ofWalter J. Mentzer,82 N. L.R. B. 389.5CompareMatter of Walter J. Mentzer,supra;andMatter of International Brotherhoodof ElectricalWorkers,Local501(AFL),et at.(SamuelLanger),82 N. L.R. B. 1028,and Chairman Herzog's comments in the opinion therein.6Matter of Local 905 of the Retail Clerks International Association(AFL) (A-1PhotoService),83 N. L.R. B. 564.Member Reynolds would be disposed to assert jurisdiction in this proceeding on the basisof recent cases in which the Board has asserted jurisdiction over the building and con-struction industry.SeeMatter of Gould and Preisner,82 N. L. It. B. 1195;Matterof Ira A.WatsonCo.,80 N. L.R. B. 533).However, he agrees that the effect upon com-merce in the instant case is no greater than that presented in theMentzercase, and deemshimself bound by the majority decision In that case. BUILDING AND CONSTRUCTION TRADES COUNCILORDER243Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein be,and is hereby is, dismissed.INTERMEDIATE REPORTW. G. Stuart ShermanandErlvin Lerten,for the General Counsel;J.AlfredWilner,of Pittsburgh, Pa., for Building and Construction TradesCouncil of Pittsburgh, Pennsylvania, and Vicinity, Sheet Metal Workers' Inter-national Association, Local No. 12, and International Union of Operating Engi-neers,Local No. 66, 66-A, 66-B, and 66-C.Bernard Kaplan,of Pittsburgh, Pa., for International Brotherhood of ElectricalWorkers, Local No. 5.Thomas D. Whitten,of Pittsburgh, Pa., for United Brotherhood of Carpentersand Joiners of America, Carpenters' District Council of Pittsburgh and Vicinity.STATEMENT OF THE CASEUpon a third amended charge filed on September 16, 1948, by William S. Fryeron behalf of George C. Petredis and William S. Fryer, partners,d/b/a Petredisand Fryer,the General Counsel of the National Labor Relations Board 1 by theRegional Director for the Sixth Region(Pittsburgh,Pennsylvania),issued acomplaint dated October 8, 1948, against Building and Construction Trades Coun-cil of Pittsburgh,Pennsylvania,and Vicinity, herein called the Council;Interna-tional Brotherhood of ElectricalWorkers,Local No. 5, herein called I. B. E. W.;United Brotherhood of Carpenters and Joiners of America,Carpenters'DistrictCouncil of Pittsburgh and Vicinity,herein called Carpenters;Sheet Metal Work-ers' International Association,Local No. 12,herein called Sheet Metal Workers ;and International Union of Operating Engineers,Local No. 66,66-A, 66-B, and66-C, herein called Operating Engineers;alleging that the Respondents hadengaged in and were engaging in unfair labor practices affecting commercewithin the meaning of Section 8(b) (4) (A) and Section 2 (6) and(7) of the.National Labor Relations Act, 49 Stat.449, as amended by the Labor Manage-ment Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the coin-plaint and notice of hearing thereon were duly served upon the Respondents andPetredis and Fryer.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondents through their officers, agents, and representatives, on orabout August 30, 1948, and thereafter,induced and encouraged members of theirUnions and others employed by John Al. Ridella, d/b/a Dill Construction Com-pany,herein called Dill, the general contractor for the construction of an open-air drive-in-theater at Bridgeville, Pennsylvania,H. C. Smith Company,hereincalled Smith,and K.M. B. Co., Inc., subcontractors on the afore-described drive-in-theater project, by orders, direction,instructions,threats and/or promises ofbenefits, to leave their employ and to engage in a strike or a concerted refusal inthe course of their employment to perform any services for their respective'The General Counsel and his representatives in this case are referred to as the GeneralCounsel;the National Labor Relations Board as the Board.857829-50-vol. 85-17 244DECISIONSOF NATIONALLABOR RELATIONS BOARDemployers, an object thereof being to force or require Dill to cease doing businesswith Petredis and Fryer in violation of Section 8 (b) (4) (A) of the Act.In a joint answer duly filed the Respondents deny that they had engaged inunfair labor practices.The answer avers that the facts alleged in the complaintfail to state a case affecting interstate commerce and the Respondents thereforedeny that the Board has jurisdiction in the proceedings.Further, the Respond-ents' answer affirmatively alleges that no employee members of their Union hadengaged in any strike or concerted refusal in the course of their employment toperform services for any of the parties named in the complaint ; that no picketline had been placed on or about the site of the drive-in-theater; that there hadbeen no cessation or interruption in the flow of supplies or materials or equip-ment to said job; that there had been no cessation or interruption in the progressof any phase of the work of the said job; that from August 30, 1948, and thereafterwork has continued on the said job without interference and that the job is nowcompleted or substantially completed and the said drive-in-theater is and has forsometime been actively operated.Pursuant to notice, a hearing was held on divers dates between October 27 andNovember 18, 1948, at Pittsburgh, Pennsylvania before the undersigned TrialExaminer duly designated by the Chief Trial Examiner. The General Counseland the Respondents were represented by counsel and participated in the hearing.'Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the opening of the hearing, the Respondents moved to dismiss the complaintand the proceedings on the grounds that the dispute did not "affect commerce"within the meaning of the Act.The undersigned deniedthemotion without preju-dice to its renewal.At the close of the General Counsel's case the Respondentsrenewed their motion to dismiss on the following grounds: (1) that the natureof the business engaged in by Petredis and Fryer, the charging party herein, ispurely intrastate in character and does not "affect commerce" ; (2) that evenif commerce were affected, the volume of business conducted by Petredis andFryer was of such a limited nature that it could not possibly be a burden oncommerceassuming arguendothere was interference in such business; (3) thateven if the Board had jurisdiction over the subject matter, there was no evidencein the record of a strike on the part of any of the employees of Dill, Smith, orK. 111. B. Co., Inc. ; (4) that there was no evidence of any picket line or any otherannouncement made on the site of the job calling upon employees to refrain fromrendering service on behalf of their employers on the job; and (5) that there wasno evidence of any interference in the progress of the job, but as a matter of fact,the job was completed as promptly as it might have been even had there been notemporary interruption on the job.This motion was denied.At the close of allof the evidence the Respondents renewed their motion made at the close of theGeneral Counsel's case.Ruling was reserved on this last motion, and is disposedof as hereafter appears.A motion by the General Counsel to conform the plead-ings to the proof in respect to minor matters, such as names and dates, wasgranted without objection.At the conclusion of the hearing, all parties waivedoral argument.After the hearing, pursuant to extentions of time for filing toJanuary 25, 1949, the General Counsel and the Respondents filed briefs.2William S. Fryer, while present throughout the hearing, evidencedno desire to partici-pate, except that he testified when called as a witness by the General Counsel. BUILDING AND CONSTRUCTION TRADES COUNCIL245Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following : 3FINDINGS OF FACT1.THE BUSINESSRELATIONSHIPS INVOLVED ; THE QUESTION CONCERNING JURISDICTIONIn the latter part of July 1948, John M. Ridella, an individual doing businessunder the name of Dill Construction Company with headquarters at Latrobe,Pennsylvania, entered into a contract with one Romeo Chiappini, trustee for theincorporators of I,1 Rancho Drive-in-Theater, Incorporated, a Pennsylvania cor-poration, to constrict an open air drive-in-theater at Bridgeville, Pennsylvania.The contract price of the theater upon which construction began in August 1948,was $80,000.Dill performed part of the work with, its own employees and sub-contracted the sheet metal work to H. C. Smith Company, the grading and ex-cavating to K. M. B. Co., Inc., and the electrical work to Petredis and Fryer.Dill is engaged in the construction of commercial and industrial buildings.During the period from January 1 to October 15. 1948, Dill did a gross business of$463,832.32, and wade purchases of building materials, equipment, and accessoriesin the amount of approximately $250,000.Although the principal suppliers oflumber, raw materials, building materials, steel etc., to Dill were located withinthe Commonwealth of Pennsylvania, the record reveals that all of the lumberused by Dill came from States in the southeastern or northwestern portions ofthe United States and shipped to Dill's principal suppliers from States other thanthe Commonwealth of Pennsylvania.The steel and ornamental iron were fur-nished Dill by companies found by the Board to be engaged in commerce withinthe meaning of the Act.'The H. C. Smith Company, subcontractor of the sheet metal and roofing workat the El Rancho Drive-in-Theater did a gross business from July 1, 1947, toJune 30, 1948, in the amount of $200,000 of which about 35 percent representsrevenue from jobs done outside the Commonwealth of Pennsylvania. Duringthis same period Smith purchased roofing materials, ahuuinlnn, galvanized iron,copper, and pitch in the amount of $116,411.80 of which at least $35,600 repre-sented purchases of materials from suppliers located outside the Commonwealthof Pennsylvania and which materials were shipped to the H. C. Smith CompanyinMcKeesport, Pennsylvania.There is some confusion in the record as to the total gross business of Petredisand Fryer, the electrical subcontractor at the El Rancho Drive-in-Theater con-struction job, for the period from January 1, 1947, to November 1948.Neverthe-less, it appears and the undersigned finds that the total gross business during thisperiod slightly exceeded $30,000.All of the electrical equipment and supplies.purchased by Petredis and Fryer during this same period, in an amount exceeding.$15,000 were purchased from large electrical supply companies located in Pitts-aThe undersigned has taken judicial notice of the fact that pending the final adjudication.of the instant matter by the Board, a restraining order entered pursuant to Section 10 (1)of the Act was entered against the Respondents after hearing by United States DistrictJudge R. M. Gibson, Western District of Pennsylvania, Civil No. 7400, on September 30,1948.It is also noted that the Respondents have taken an appeal from the said orderto the Court of Appeals.4Such companies were as follows:Joseph T. Ryerson 4 Son, Inc.(Chicago, Illi-nois),67 N. L. R. B. 88;Carnegie-Illinois Steel Corporation,53 N. L. R. B. 65;Youngs-town Sheet d Tube Company(Youngstown,Ohio),56 N. L. R.B. 559;Bethlehem SteelCompany,65 N. L. R. B. 226 ;JonesitLaughlin Steel Corporation,1N.L.R.B.. 503,301.U. S. 1. 246DECISIONSOF NATIONAL LABORRELATIONS BOARDburgh, Pennsylvania.Such electrical supply companies obtained their suppliesand equipment from sources outside the Commonwealth of Pennsylvania inamounts varying from 49.6 percent to 75 percent. The following items of elec-trical equipment originating from nationally known companies outside the CoFn-monwealth of Pennsylvania were installed on the El Rancho Drive-in-Theaterjob by Petredis and Fryer : wire manufactured by the Rome Wire Company, Rome,New York; safety switches from the Cutler-Hammer Company, Milwaukee, Wis-consin; wiring devices from the Hart-Hegeman Company, Hartford, Connecticut,and the Hubbell Company, Bridgeport, Connecticut ; fixtures from the AppletonElectric Company, Chicago, Illinois ; conduit pipe from the Triangle Electric Com-pany, New Brighton, New Jersey ; condulettes from the Pyle' National Company,Chicago, Illinois. In addition Petredis and Fryer installed 700 individual speakerswhich were purchased by El Rancho Incorporated directly from Atlas TheaterSupply Company, Pittsburgh, Pennsylvania, in the amount of $9,100.The saidspeakers purchased originally by Atlas from Motiograph Inc., Chicago, Illinois,were shipped directly by Motiograph in Chicago to the site of the El RanchoDrive-in-Theater at Bridgeville, Pennsylvania.It is the contention of the Respondents raised at the hearing and in their briefthat (1) the activities of Dill, Smith, and Petredis and Fryer did not bear theclose, intimate, and substantial relation to interstate commerce required for aproper exercise of jurisdiction by the Board and (2) that Congress did not intendto include within the jurisdiction of the Board the alleged activities of the Re-spondents.The undersigned finds these contentions without merit. It is appar-ent that numerous strands in the web of commerce were interlaced in the con-struction of the 'El Rancho Drive-in-Theater.Furthermore, such constructionwas embedded in a network of commercial relationships involving Dill, Smith, andPetredis and Fryer and their respective suppliers, which relationships in theirramifications manifestly affect commerce.The undersigned has given carefulconsideration to the various cases cited by the Respondents and extensivelyquoted in their brief.The undersigned believes, however, that a more recentdecision of the United States Court of Appeals for the Tenth Circuit in a buildingand construction industry case involving the commerce issue, reflects the con-trolling opinions of the Supreme Court on the commerce question.Portions ofthat decision,United Brotherhood of Carpenters, et al. v. Sperry,et al.,170 F. 2dS63 (C. A. 10), follow :The supreme, plenary, and complete power of Congress under the Constitu-tion to regulate interstate commerce is without restriction or limitation,except that prescribed in the Constitution ; and within the reach of thatparamount authority lies the power to safeguard such commerce againstsubstantial burdens or obstructions, no matter the source from which theencroachment comes.And in the exertion of its constitutional authorityto protect interstate commerce, Congress may regulate not only commerceitself but matters which affect, interrupt, or stifle interstate commerce. Inother words, Congress may regulate not merely transactions or goods ininterstate commerce, but activities which in isolation might be deemed to belocal and yet in the course of the interlacings of business across state linesaffect adversely interstate commerce.National Labor Relations Board v.Jones d Laughlin Steel Corp.,301 U. S. 1;Wicicard v. Filburn,317 U. S. 111;Polish National Alliance v. National Labor Relations Board,322 U. S. 643.And acts or practices having the effect of interrupting or otherwise adverselyaffecting interstate commerce are not immune from Congressional refiulation=and control merely because they grow out of labor disputes.National Labor BUILDINGAND CONSTRUCTION TRADES COUNCIL247Relations Boardv.Jones &Laughlin Steel Corp., supra;Cf.Thomas V.Collins,323 U. S. 516.The question whether or not practices of a given pattern may be deemedby Congress to affect interstate commerce in a harmful manner is not to bedetermined solely by the quantitative effect of the activities immediatelyinvolved.National Labor Relations Board v. Fainblatt,306 U. S. 601;PolishNational Alliance v. National Labor Relations Board, supra.And the powerto protect interstate commerce against harmful encroachment may be exer-cised in such manner as to have application in individual cases in whichthe activities are of such character that when multipliedinto a generalpractice they could reasonably exert adverse effect calling for preventiveregulation.Mandeville Island Farms, Inc. v. American Crystal Sugar Co.,334 U. S. 219.The undersigned concludes and finds from all of the facts in this case concern-ing commerce that the jurisdiction of the Board has been established. See theBoard's recent decisions inMatter of Local 711, United Brotherhood ofCarpenters,et al.,andIra A. Watson Company, d/b/a Watson's Specialty Store,80 N. L. R. B.533;Matter of J. H. PattersonCo., 79 N. L. R. B. 355; andMatter of WadsworthBuilding Company, Inc., and Klassen & Hodgson, Inc.,81 N. L. R. B. 802.II.THE LABOR ORGANIZATIONS INVOLVEDBuilding and Construction Trades Council of Pittsburgh, Pennsylvania andVicinity is a labor organization composed of delegates allotted on the basis ofmembership who represent the various local labor unions the members of whichare engaged in the building and heavy construction industries in Pittsburgh,.Pennsylvania and vicinity.The Council has its own officers and its own consti-tution and bylaws.Among the several unions which have thus affiliated to formthe Council are the four craft unions involved herein, I. B. E. W., Carpenters,Sheet Metal Workers, and OperatingEngineers.United Brotherhood of Carpenters and Joiners of America, Carpenters DistrictCouncil of Pittsburgh and Vicinity; International Brotherhood of ElectricalWorkers, Local No. 5; Sheet Metal Workers International Association, LocalNo. 12; and International Union of Operating Engineers, Local No. 66, 66-A,66-B, and 66-C, all affiliated with the American Federation of Labor, are localorganizationswhich admit to membership craftsmen in Pittsburgh, Pennsyl-vania and vicinity whose work falls within their respective craft jurisdictions..III.THEUNFAIR LABOR PRACTICESA. BackgroundAs heretofore noted, John M. Ridella, an individual doing business under thename of Dill Construction Company with headquarters at Latrobe, Pennsylvania,was given the general contract in the last week of July 1948 to construct theEl Rancho Drive-In-Theater at Bridgeville, Pennsylvania.Dill in turn subcon-tracted certain of the grading and excavation work on the project to the K. Al. B.Construction Company.About August 20' Dill retained the H. C. Smith Com-pany of McKeesport, Pennsylvania, on a time and material basis,' to do some ofthe sheet metal and roofing work on the project. On or about August 25, Dill°All dates in this chronology are In the year 1948.° It was explained by Smith that his company did not have a contract with Dill. Buton the completion of certain work,billed Dill for the labor and material used. '248DECISIONS OF NATIONAL LABOR RELATIONS BOARDentered into a verbal arrangement with Petredis and Fryer to do the electricalwork, which the latter firm started on the same date.The record does not reveal the exact date when construction began, but itappears that construction was progressing without event with laborers andcraftsmen of the general contractor and subcontractors participating untilAugust 30.'B. The events on August 30Patrick Hackett, assistant business manager of Local 5, I. B. E. W., whoseduties consisted among others, of locating construction jobs and contacting thegeneral contractors with a view toward obtaining the electrical work for niem-hers of his union, came upon the construction of the El Rancho Drive-In-Theaterat Bridgeville on August 30,.between 1 and 2 p. nl.He stopped there to investi-gate the job.Hackett noticed the Petredis and Fryer truck on the premisesand knew that they were "non-union to the electrical workers" as he had madeunsuccessful efforts to organize Petredis and Fryer employees in November 1947.°Hackett entered a building which housed the projection room, lunch room, andstore room and asked a carpenter for the names of the general contractor andforeman.Hackett was given the information and was told that the foreman,Neil Porter, was not on the job at the moment.Hackett continued to look around the job and within a short time talked withEugene Tyler,'a sheet metal worker in the employ of Smith.Hackett inquiredwhat trade Tyler followed, for whom he worked, and if he was "union." Tylerwent out to his truck, obtained his union card and showed it to Hackett. Tylerand his helper returned to their work when Hackett left the room to talk withPryer and his helper Rudolph Krall ° Hackett returned shortly and asked TylerIf he was going to work with "those fellows." Tyler replied that he would not if itmeant a fine for him. Hackett then advised Tyler to contact his union businessagent.10Tyler and Hackett went to a nearby tavern where a telephone call was placedto John T. Garvey, business agent for Sheet Metal Workers International Asso-ciation, Local No. 12, in Pittsburgh.Hackett talked with Garvey and informedhim that he was on the site of the El Rancho Drive-In-Theater construction jobin Bridgeville, that there was a nonunion condition for the electrical workerson the job and that a sheet metal worker there would like to talk to Garvey.Hackett handed the phone to Tyler. Tyler, according to Garvey, explained thatthere was some difficulty on the job with the electricians and he wanted to know7There is aconflict inthe testimony as to the exact number of craftsmen and laborersworking on the project on August 30. The undersigned finds from his review of thetestimony and pay-roll records in evidence that there were two carpenters and six laborersin the employ of Dill, a sheet metal worker and his helper in the employ of Smith, andFryer the electrician and his helper working on the project on that day.8Fryer and several of his employees, including electricians and helpers,were membersof District 50, United Mine Workers of America.Fryer testified at the hearing that hisfirm was then contemplating entering into a union-shop agreement with District 50.°The conversation between Hackett and Fryer will be related hereinafter.10Hackett denied that he asked Tyler if he was going to continue working with the non-union electriciansand further denied that Tyler answered that he wouldnot if it meant afine for him.Hackett, testifying regarding his version of the conversation with Tylerabout this incident, stated that he asked Tyler if he knew that nonunion electrical workwas beingdone on the job, to which Tyler replied that lie did not know.Tyler askedHackett what to do.Hackett told Tyler that it would be best for him to contact hisoffice.Tyler's testimonyregarding this incident with Hackett was corroborated in themain by Fryer.The undersigned believes and finds that this incident occurred substantiallyas testifiedto by Tylerand rejects Hackett's denials. BUILDING AND CONSTRUCTION TRADES COUNCIL249what to do. Garvey testified that he told Tyler that if there was any difficultyhe would like to get out to the project, but that since that was impossible Tylerhad better take the matter up with his employer.Tyler's testimony varied regarding his conversation with Garvey.At firstTyler testified that Garvey told him to pack his clothes and leave the job. Atanother point in his testimony Tyler stated that he explained to Garvey that"there was a bunch of electricians working there" and that he "would probablyhave to pay a fine" and asked Garvey what he was "supposed to do," in responseto which Garvey allegedly said "if the carpenters are leaving, you better leave,"whereupon Tyler went back to the project, packed his tools and left. It shouldbe noted that when Tyler left the job the carpenters were still on the job. In stillanother version, Tyler testified that when he returned to the Smith shop in Mc-Keesport lie told his superintendent, Mr. Caskie, what the trouble was at Bridge-ville and that lie had talked with Garvey and asked him what to do ; that Garveysaid "go back and work in the shop." Tyler was also confused in his testimonyregarding "the fine."As heretofore noted, he testified that the possibility of hishaving to pay a fine entered into the conversation with Garvey, yet at anotherpoint in his testimony he admitted that the matter of a fine was not mentionedto Garvey or by Garvey. Although the undersigned has previously credited Tyler,his testminoy regarding the conversation with Garvey was confused, inconsistent,and vague and is not credited in this regard. On the other hand, Garvey, by hisdemeanor on the witness stand and by his over-all testimony, unshaken by crossexamination and supported by other corroborating circumstances in the record,impressed the undersigned as a truthful witness.The undersigned creditsGarvey's version of his conversation with Tyler.At about 2: 30 p. in., a half hour-after the Garvey telephone conversation, Tylerpacked his tools and left the drive-in-theater job.Tyler went to his shop in.McKeesport where lie worked the remainder of the afternoon until 4: 30 p. in., hisregular quitting time.John Ridella testified that he talked with Smith and it was decided that sinceDill had "labor troubles" at Bridgeville it would be best if Dill's mechanics appliedthe materials which had been supplied by Smith and left on the job n Neither'Tyler nor any other sheet metal worker in the employ of Smith returned to theEl Rancho Drive-In-Theater job after August 30. There is no evidence in the.record that Smith requested any of his employees to work on the Bridgeville jobafter that date. John Ridella testified that he never requested the Sheet MetalWorkers' International Association to supply him with any men.Fryer and his helper Rudolph Krall were working in the projection room whenHackett came over to talk to them. Hackett asked Fryer if he knew that he wasworking on a nonunion job. Fryer replied"]. don't know who you are." 12 Hacketthanded his business card to Fryer and asked Fryer for his card. Fryer statedthat he and his men were all members of a bona fide union and that he did nothave to show his card to Hackett.When Hackett told Fryer he did not believehis statement, Fryer said Hackett would have to accept his word.Hackett askedto see Krall's card and was told that Krall left his wallet at home. Save for thisincident Fryer and his helper continued with their work on the job.11As will appear hereinafter, Porter, the carpenter foreman, returned to the Bridgevillejob on September 4 to put upsometin on a ticket office.The recordis not clear as towhether this work was the regular work of a sheet metal worker or a carpenter. Portertestified, however, that the sheet metal workers did this type of work in the projectionroom, but that the carpenters did such work in the ticket office.12Fryeradmitted knowing Hackett but explained that he wanted Hackett toidentifyhimself. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after 2 p. in., Porter, the carpenter foreman and union steward, returnedto the job from a nearby lumber yard and was met by Hackett. Porter was toldthat there was a "nasty situation" there with respect to the electricians, that theelectricians were members of a union not recognized by the I. B. E. W., and wasasked to cooperate and leave the job.Hackett told Porter that the sheet metalworker Tyler was cooperating and leaving the job. Porter told Hackett that hewould not leave the job unless told to do so by his union business agent"Hackett and Porter proceeded to the telephone where Porter tried unsuccess-fully to reach his boss, John Ridella.A call was then placed to Charles McGowan,business agent for the Carpenters, in Pittsburgh.Hackett talked with McGowan, telling him that there was a nonunion condi-tion as far as the electricians were concerned on the El Rancho Drive-In-Theaterjob and that the carpenters' steward on the job was standing next to him andwanted to talk to McGowan."McGowan testified that when the other party got on the phone he asked whowas speaking and was told it was Porter.McGowan asked "What is going onout there?"Porter replied "Mr. Hackett tells me that this job is non-union forhis electricians," and then asked McGowan what to do.McGowan said he couldnot tell Porter what to do, that Porter was on the job and McGowan was inPittsburgh.Porter again asked McGowan for advice and was told "Well, what-ever you do, you will just have to use your own judgment until I investigate thejob." 15Shortly after the McGowan conversation, Hackett talked over the phone atthe company office in Latrobe with Andrew Ridella, brother of John and generalsuperintendent of Dill.Andrew testified that Hackett asked him if he knewthat nonunion electricians were working on the El Rancho Drive-In-Theater jobto which Andrew replied that he thought they were union electricians.Hackettsaid they were not recognized by the American Federation of Labor and askedAndrew if he could not have the electricians removed from the job. Andrewstated that he did not have the authority to remove them, that a contract had13Hackett testified that upon seeing Porter and ascertaining that he was the foremanand union steward, asked him if he know of the nonunion condition on the job for theelectricians.Porter replied that he did not know and asked Hackett what he could doabout it.Hackett suggested that Porter contact his office.Hackett's testimony is notcredited in this regard and the undersigned finds that the conversation between Hackettand Porter took place substantially as testified to by Porter.14Hackett according to Porter repeated to McGowan what he had previously told Porterand asked for the cooperation of the carpenters to leave the job.Hackett's testimonyas set forth above was corroborated in all respects by McGowan and is credited.11Porter, testifying regarding his version of the conversation with McGowan, statedthat McGowan said "Porter, you better tell your men to pack their tools and leave thejob" that nothing further was said by either of them and Porter turned the phone back toHackett.The undersigned credits McGowan and finds that the conversation betweenMcGowan and Porter took place substantially as testified to by McGowan. In arriving atthis finding the undersigned has carefully considered among other things the constitutionand bylaws of Carpenters District Council of Pittsburgh and Vicinity introduced inevidence by the General Counsel.Section 32-A, "Strike and Lockouts" provides; "Whenany difficulty or trade dispute arises in any locality under the jurisdiction of the DistrictCouncil the members so involved shall at once report the same to the Secretary-Treasurerof District Council who shall select and instruct a Business Agent to investigate saidgrievance.If the report of the Business Agent should warrant, the Secretary-Treasurershall request the President to call a special meeting of District Council to consider thesame."The undersigned has also taken into consideration the fact, as will be detailedhereinafter more fully, that Porter did return to the El Rancho Drive-In-Theater job laterthe same week and worked on the said job even though the nonunion electrical conditionstillexisted there. BUILDING AND CONSTRUCTION TRADES COUNCIL251been let, that he was not the owner of the company and had nothing to say abortit.Hackett told Andrew that Dill was violating the Fair Labor Rules of theBuilding Trades Council 11 and threatened that if the electricians were not re-moved he would declare Dill unfair throughout all the counties in WesteraPennsylvania.Further that Dill would not get any I. B. E. W. men for futurejobs.Andrew repeated that he did not have authority in the matter, thathe would have to talk to John and suggested that Hackett call John that night 1"It was about 3 p. M. when the phone conversation ended.Hackett left theproject site and Porter returned to the job. Porter testified that he and theother carpenter, George Popp, put up their tools, fooled around and started toput materials away.That from that hour they did not do any carpentry workfor the remainder of the work day.The laborers on the job continued with their work during the various con-versations between Hackett and the different craftsmen set out above.WhenPorter returned to the job at about 3 p. in. he told the laborers that the car-penters had to leave the job, that there would be no boss there and Porter thoughtthat they had better leave also.The laborers then decided of their own volitionto leave.Andrew Ridella testified that at 4: 30 p. m., Porter again called the office andwanted to know whether to come back to Latrobe 18 or wait in Bridgeville until"things settled."Andrew suggested that rather than have Porter and Poppget into trouble with the union they return to Latrobe with their tools and workwould be found for them there.Porter and Popp left the job at 6 p. in., and droveback to Latrobe.John Ridella testified credibly that that evening he talked with Hackett whoexplained that the electrical subcontractor on the El Rancho Drive-In-Theaterjob was not affiliated with the American Federation of Labor and that Dill wouldhave "to get that straightened out."Hackett asserted that Dill would not beable to use other American Federation of Labor craftsmen with such an elec-trical contractor and that Petredis and Fryer would have to be removed fromthe job.Hackett asked Dill if the work at Bridgeville would be continued.John Ridella stated that he could not give Hackett an answer immediately andthat the job "would just stand there" until a solution was figured out.C. Events subsequent to August 30The following morning, Tuesday,August 31,John Ridella met with Porterand several of his other employees regarding the events of the previous day atBridgeville.John Ridella testified that he asked Porter aboutabout returning to work thereand that Porter said that if they went down,most likely everything would beall right and then again they might still be subject to a fine.The record is clearthat whenever the matter of a fine was brought up it was raised by Porter andnot once mentioned to him by any of the union business agents with whom hetalked.Furthermore, it should be noted that although the constitution and by-laws of Carpenters DistrictCouncil ofPittsburgh and Vicinity provides for finesagainst any member whoviolates any section of the constitution, nevertheless,16The constitution and bylaws of the Council does not contain any reference to fairlabor rules, nor were any fair labor rules introduced in evidence.17Hackett denied that he requested Andrew to remove the Petredis and Fryermen fromthe El Rancho job.His denial is not credited.1Brorter testified that during the work week he and Popp had a roomin Bridgevilleand went home to Latrobe on week ends. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDbefore such a fine can belevied, chargesmust be preferred and the accused shallhave a fair and impartialtrial before a Trial Committee.None of the employeesstated thathe would not work on the Bridgeville project. In fact, JohnRidellatestifiedthat if he instructed the employees to return to work there, they wouldhave gone.He decided however, to "just leave it go." Porter andseveral ofthe othermen were sentto work on other jobs that day."Fryer and a helper returned to the job on August 31, and continued with theelectrical installationwork throughout the day without interruption.John Haynie, a bulldozer operator in the employ of K. M. B., had been work-ing at the Bridgeville project about 4 weeks, but had not worked on August 30.He reportedback for work on August 31.Fred Mangold, assistant business agent of the Operating Engineers, testifiedthat while he was on another Dill job in Latrobe, Pennsylvania,one of theoperatingengineersinformed him of the Bridgeville job, suggested that he in-vestigate and get theoperator to join the Union.Mangold came on the Bridge-ville jobabout noonon August 31, to talk to Haynie 2°Mangold testified that he asked Haynie if he carried a card in the OperatingEngineersUnion.Haynie answered "No," but stated that he always wanted to-join and that he would go down and call his boss, MichaelBulazo, on thetelephone.According to the testimony of Haynie the following conversation ensued be-tween himselfand Mangold:Mr. Mangold cane out and flagged me down and asked me whose equip-ment I was running. I told him it belonged to K. Al. B. Construction Cor-poration, and he says, "Do you belong to the Union?" I says, "No." Thenhe asked me, he says, did I understand they had a little union trouble..I says No, and he says, well, they had. I said, "What do you want me todo?"He says, "You'll have to join the Union." I asked how much it wasand he toldme the dues and the fees. I told him I wasn't in position to,pay that money at that time and asked if it would be all right for my bossto pay it for me, and asked if .I could go on back to work.He said lie didn't,care who paid the money as long as it was paid when I joined, and I said,"Well, what do you want me to do?" He says, "Well, I advise you to dis-continue work until we get that straightened out." . . . So I called my boss,and put Mr. Mangold on the phone. . . .Haynie also testified that at that time he was given an application card byMangold and he asked Mangold if he could go back to work if he joined the-Union since he was not concerned with the electricians' work.Haynie, notsure about what Mangold answered him, testified that he thought that Man-gold's answer was that he would advise him to wait until all the labor trouble-was over before he started back to work.When Haynie was asked if Mangoldtold him with whom the labor trouble existed, he answered "I'd be afraid to^say, because I don't remember."His further testimony regarding the parties:engaged inthe labor dispute at the El Rancho Drive-In-Theater was that whenhe first talked to Mangold, he did not know who it was, but after his second con-versation, he did.When again asked by the General Counsel to name the-groups of individuals engaged in the labor dispute, he stated "I don't hardly know-how to answer that."l° It appears from the record that John Ridella shifted his employees from one job toanother as he saw fit and planned his work on a day-to-day basis.20This finding is based on the uncontradicted testimony of Mangold which the under-signed credits. BUILDING AND CONSTRUCTION TRADES COUNCIL253Mangold denied that he told Haynie he would have to join the Union; that hesaid anything to Haynie about union dues and fees or that lie did not care whopaid the money as long as it was paid when he joined ; and that lie advised himto wait until the labor trouble was over before he started to work.Mangoldfurther denied that Haynie asked hint the question if he joined the Union wouldhe be able to go back to work, since the electricians' work was none of his work.Haynie testified that he called Bulazo in Mangold's presence and said, "Mike,they're having a little trouble out here concerning unions and I've been told tostop work and I thought I'd tell you and then you can advise me what to do."The phone was then handed to Mangold who testified that he made known his.union position to Bulazo.He told Bulazo that he was inquiring as to Haynie'sunion status and learned that he was not a union member.Mangold askedBulazo what he thought about Haynie's joining the Union. Bulazo, accordingtoMangold, stated that the matter was entirely up to his men.Mangold saidthat that was all right and that was all he wanted to know.Bulazo, testifying regarding his version of the telephone conversation withMangold stated that he asked Mangold what the trouble was, and was told thatHaynie was not a union member and therefore could not work on the job.Bulazo asked Mangold if Haynie would be permitted to complete the job if hejoined the Union.Mangold answered "No," asserting that the reason was be-cause the rest of the job was not union.Bulazo told Mangold that it appearedto him that there was no difference if his operator was union or nonunion andthat Mangold wanted Bulazo to "sympathize" with him.Mangold, according toBulazo, stated, "Well, if you want to put it that way, that's right."Bulazothen told Mangold "to go ahead and straighten out his other affairs, his uniontroubles on that job," and he would be down that afternoon to, see Haynie.Bulazo spoke again to Haynie and said "If you want to join the Union, you can,if you don't want to join, you don't have to. I'm leaving it up to you. Youdo as you please as far as that is concerned," Bulazo then directed Haynieto stop his machine and come out to K. M. B. headquarters.Mangold testified that after Haynie completed his telephone conversation Hay-nie asked him for a union application card and inquired about the union fees.Mangold gave Haynie the application card and two booklets showing the dif-ferent rates for operating engineers in building construction and heavy industry,and then left the project.Haynie testified that he left the job about noon 21When he got to Oakmont,K. M. B.'s headquarters, he sat talking to Bulazo for awhile, and Bulazo said,"I'm not telling you to join the Union, and I'm not telling you not to join it,I'll leave it up to you to decide to join or not to join."Bulazo told Haynie hewould accompany him to the El Rancho job the following morning to see if every-thing was settled.Mangold also testified that it is the general practice of his Union to send unionoperators out on jobs where some of the other crafts may be nonunion.The undersigned is convinced on the basis of the testimony above outlined, fromthe record as a whole and from his observation of the witnesses that Mangoldwas a truthful witness.The undersigned credits Mangold's testimony, aboveoutlined, and rejects the testimony of Haynie and Bulazo inconsistent there-with.The undersigned further finds that Haynie quit his work at the EiRancho Drive-In-Theater at about noon on August 31, and proceeded to his boss'office at Oakmont in accordance with the directions given him by Bulazo.21Haynie did not have a regular quitting hour.He testified that during the summermonths he usually worked until dark,which was about 9 p. m. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaynie returned to the El Rancho Drive-In-Theater project early Wednesdaymorning, September 1.He carried on his regular work that day and withoutinterference or interruption thereafter until September 17, when he quit B. M. B.of his own volition.Petredis and Fryer were working on the job on September 1, and performedtheir regular work without interference or interruption from any source.In addition the pay-roll record of Dill reveals that one laborer and one oper-atingengineer in Dill's employ worked on the job that day.Hackett testified that at about 11 a. m., September 1, he entered the building wherethe BuildingTrades Council of Pittsburgh and Vicinity were meet-ing,with the intention of attending the said meeting.The meeting had endedwhen Hackett arrived.The business agents of the constituent unions of theCouncil who had attended the meeting were on their way out of the building.Hackett told several of the business agents about the nonunion electrical con-dition onthe El Rancho Drive-In-Theater job and suggested that they investi-gate the conditions of their crafts on the job. It was then suggested that agroup of the business agents talk with the general contractor the next day.Hackett agreed to contact John Ridella and make necessary arrangements forthe meeting and advise the differentbusinessagents accordingly.John Ridella testified that he talked with Hackett Wednesday evening, andwas told that the Council had ameeting andwould like to meet with him assoon as possible.'A meeting was arranged for Thursday, September 2, at3p.m.The meeting on Thursday, September 2, was held as scheduled. John Ridellatestified that there were about 10 business agents from different AmericanFederation of Labor craft unions present. John Ridella testified further thatno one particularbusinessagent acted as spokesman for the group, or statedthat he represented the Council. In fact the Council was not mentioned duringthe meeting.23Each one introduced himself, told John Ridella the Union he repre-sented and then inquired of him whether he was doing the entire job with hisown employees or subcontracting parts of it.Hackett and John Ridella did mostof the talking during the meeting.Hackett insisting that Dill remove Petredisand Fryer from the electrical work for the same reasons given by Hackettpreviously.John Ridella stated that he would not break his contract withPetredis andFryer, that they had completed half of it and that Dill wouldnot get a "straight deal" if it was broken at this time.Hackett, in anger, ac-cordingto Ridella, made the statement that if the situation at Bridgeville wasnot cleared up, Dill would not have any A. F. L. men working for him ever.John Ridella also testified that none of the other business agents went alongwith Hackett's last statement, that none of them talked in the same vein, and'that the position they took with reference to the Bridgeville job "was good."Furthermore, that "he had no argument whatsoever" with any of the otherbusiness agents."22Hackett admitted talking with John Ridella, Wednesday evening.He testified thatbe told John Ridella that he would like to meet him the following day at the El RanchoDrive-In-Theater site at Bridgeville to talk to him about the job.The undersigned does.not credit Hackett's testimony in this regard and finds that the conversation was sub-stantially as testified to by John Ridella.23 John Ridella testified that theonlyplace the Council was mentioned was in his tele-phone conversation with Hackett the previous day.24 These findings are based on a reconciliation of the testimony of 1Tackett and JohnRidella.There is little conflict, if any, regarding the happenings at the meeting. BUILDING AND CONSTRUCTION TRADES COUNCIL255As the meeting progressed, Romeo Chiappini came in.Hackett took Chiap-pini to another room and made efforts to get Chiappini to bring influence to bearon Dill to get Petredis and Fryer off the job. Chiappini refused Hackett's re-quest, but nevertheless talked with Dill.They decided that Petredis andFryer would remain on the job. John Ridella then talked with Fryer whohad been working on the job that day, and told him to continue with the elec-trical work and complete the job.The laborer and operating engineer in Dill's employ, as well as Haynie alsoworked on the job on September 2.On September 3, Dill sent a carpenter, six laborers, and on operating engineerto the job.Thereafter the number of carpenters, laborers and other crafts-men assigned to the job by Dill varied in number depending upon how manywere needed and the work was carried on with regularity until the job's com-pletion.Porter and Popp, the carpenters who were on the job on August 30returned to the job on September 5, even though the nonunion electrical con-dition still existed.As a matter of fact Popp and other union carpenterswere on the job on September 13 and September 20, when McGowan visitedthe job.They were working alongside nonunion electricians but nothing was,saidor done to them.Hackett testified that he never returned to the El Rancho job after theSeptember 2 meeting, nor does it appear that any of the other union businessagents (with the exception of McGowan as noted above) talked with eitherRidella or any of the employees of the job after that date.No picket line was placed around the job by any of the respondents at anytime.The construction of the theater was completed early in October..ConclusionsThe complaint alleges that the respondents, through their officers, agents,.and representatives, on or about August 30, 1948, and thereafter, induced andencouraged members of their union and others employed by the general con-tractor Dill and the subcontractors, Smith and K. M. B., to leave their employand to engage in a strike or a concerted refusal in the course of their em-ployment to perform any services for their respective employers, an object thereofbeing to force or require Dill to cease doing business with Petredis and Fryer.It has been found that there was a cessation of work on the part of Dill'scarpenters, the sheet metal workers of Smith, and the operating engineer ofK. M. B., at different times during the days of August 30 and 31 at the ElRancho Drive-In-Theater job.Although in point of time such cessations ofwork took place before Hackett made his threats known to Dill, it is none-theless clear from the findings made in the foregoing sections of this Inter-mediate Report that the object, at all times herein, was in the language ofSection 8 (b) (4) (A), "forcing or requiring any employer [Dill] . . . to,cease doing business with any other person [Petredis and Fryer]." The objectthus established, one of the questions for determination herein is: Was thecessation of work by these employees brought about as a result of inducementand encouragement by the respondent labor organizations or their agents?With respect to respondent Carpenters: From the facts set out in the fore-going sections of this Intermediate Report it has been found that Porter, re-questing advice from his business agent, McGowan, as to what he should dowhen the nonunion electrical condition on the job was called to his atten-tion,was told that he would have to use his own judgment until McGowan 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas able to investigate the job.True, neither Porter nor Popp did anycarpentry work on the job for the remainder of that day after the McGowanconversation.But, did this come about because of inducement or encourage-ment envisaged by Section 8 (b) (4) (A) ? 'Prom' the evidence it cannot beinferred that McGowan was doing more than advising Porter, who requestedsuch advice.Therefore, when Porter and Popp ceased work after McGowantold Porter to "use his own judgment," the undersigned finds that they didso of their own volition, and left the job site only when directed to do so bytheir superintendent, Andrew Ridella.The undersigned therefore finds thatneither respondent Carpenters nor McGowan, its agent, induced or encouragedPorter or Popp to quit their work at the El Rancho job within the meaning,of Section 8 (b) (4) (A) of the Act.With respect to respondent Sheet Metal Workers: It has been found thatGarvey told Tyler, who admittedly requested advice because of the "labor difficulty" on the El Rancho job, that he had better take the matter up with hisemployer.The evidence reveals that Tyler accepted Garvey's advice, left thejob and reported back to his employer and continued his work at his employer'sshop for the remainder of that day and thereafter.These premises established,there is no substantial evidence to warrant the inference that Garvey inducedor encouraged Tyler to leave the El Rancho job or to cease working for Smith.On the contrary, it is clear and the undersigned finds that there never was acessation of work by Tyler for Smith, there was merely a stoppage of work byTyler for about an hour while he was in transit between the El Rancho job,which he had left of his own accord, and his shop. The undersigned thereforeconcludes and finds that neither respondent Sheet Metal Workers nor its agent,Garvey, induced or encouraged Tyler to cease his work at the El Rancho jobwithin the meaning of Section 8 (b) (4) (A) of the Act.With respect to respondent Operating Engineers : The undersigned has foundthat Mangold, during the course of his organizational duties on August 31, cameon the El Rancho job with a view toward enrolling Haynie as a member of hisUnion.The General Counsel concedes in his brief that Mangold was on theproject in an attempt to get Haynie to join the Union. The General Counselcontends, however, that when Haynie demurred at joining the Union, Mangoldadvised Haynie to discontinue his work on the job until he had his union mem-bership straightened out ; that because of this advice Mangold succeeded in forc-ing Haynie to cease his work for at least the balance of the day and that suchcessation of work on the part of Haynie was brought about as a result of induce-ment and encouragement by Mangold.. As heretofore found, Haynie left theEl Rancho job to confer with his employer, when instructed to do so by Bulazo.The undersigned finds the General Counsel's contention to be without merit.Under all of the circumstances, the undersigned finds that Mangold did notinduce or encourage Haynie to stop his work and leave the El Rancho job withinthe meaning of Section 8 (b) (4) (A) of the Act.With respect to respondent Council, there is no evidence whatsoever that itor its agents engaged in a strike the object of which was to force Dill to ceasedoing business with Petredis and Fryer, or induced or encouraged the employeesof Dill, Smith, or K. M. B. to engage in a strike or a concerted refusal in the,course of their employment to perform any services for their respective employ-ers.Nor is there any evidence that respondent Council took action such aspicketing or placing Dill, Smith, or K. M. B. on an unfair list.The undersignedtherefore finds that respondent Council did not violate Section 8 (b) (4) (A) ofthe Act. BUILDING AND CONSTRUCTION TRADES COUNCIL257Another question for determination is: Whether the activities of Hackett con-stitute inducement or encouragement of employees in the course of their employ-ment within the meaning of Section 8 (b) (4) (A).Hackett talked with several employees on the job, not members of his union,and called to their attention the fact that a nonunion electrical condition existedthere.In addition the undersigned has found and the Respondents' brief con-cedes that Hackett asked Porter to cooperate with him and leave the job.Although this did not result in Porter's ceasing work or leaving the job,u never-theless, it was an effort by Hackett to persuade Porter to do an act to furthera secondary boycott.26 In the light of the recent decision of the majority of theBoard inMatter of Wadsworth Building Company, Inc., et at.,81 N. L. R. B. 802,in which it was foundinter aliathat "Section 8 (b) (4) (A) was intended toprohibit peaceful picketing, aswell as persuasion and encouragement to furthera secondary boycott"(emphasis supplied) and that "Section 8 (c) is inapplicableto Section 8 (b) (41 (A)," no useful purpose could be served by a discussionof whether Hackett's attempted persuasion of Porter is protected by the FirstAmendment of the Constitution or Section 8 (c) of the Act.Notwithstanding the foregoing findings and the fact that Hackett's conductwith respect to Porter stands as an isolated instance of inducement or encourage-ment,27 based on theWadsworthcasesupra,the undersigned concludes and findsthat I. B. E. W. by Hackett's conduct violated Section 8 (b) (4) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent I. B. E. W., set forth in Section III, above,occurring in connection with the operations of the general contractor and sub-contractors set forth in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several states, and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the respondent I. B. E. W. has violated Section 8 (b) (4) (A)of the Act, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Havingfound that the respondents Council, Carpenters, Sheet Metal Workers, and Oper-ating Engineers have not committed the unfair labor practices alleged in theu As found hereinabove, Porter ceased work of his own volition after conferring withMcGowan, and left the job upon instructions from his superintendent, Andrew Ridella.26While the undersigned has used the term "secondary boycott" hereinabove,an inter-esting questionarises asto whether Congress intended the Act to apply to theprecisefactual situation here involved.Conceivably,Dill, the general contractor could haveperformedall of the work on the El Rancho job with his own employees, rather than as hedid here, subcontract part of the work to others.Had Dill done the work himself and hadin his direct employ nonunion electricians together with craftsmen, members of A. P. of L.unions, anappeal by a business agent of I. B. E. W. to the other employees not to workwith the nonunion electricians would not be violative of the Act because it would havebeen a primary dispute.Does this situation change because Dill subcontracted the elec-tricalwork to an employer who hires nonunion electricians? The undersigned merelyraises the problem without deciding it because of the findings hereinafter made.27 Cf.Matter of Rice-Sties of Arkansas, Inc., 79N. L. R. B. 1333;Matter of The Pure OilCompany, 75 N. L.R.B. 539;Matter of E, I. Du Pont deNemours d Company, 62N. L. R. B.816;Matter of Sbicca, Inc.,30 N. L. R. B. 60, 66. Q258DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint, it will be recommended that the complaintagainst the said respond-ents be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.The respondents Council, Carpenters, Sheet Metal Workers, Operating Engineers, and I. B. E. W. are labor organizations within the meaning of Section 2 (5)of the Act.2.By inducing and encouraging employees of Dill Construction Company notto perform services in the course of their employment, an object thereof being toforce or require their employer to cease doing business with Petredis and Fryer,the respondent I. B. E. W. has engaged in unfair labor practices within the mean-ing of Section 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The respondents Council, Carpenters, Sheet Metal Workers, and OperatingEngineers have not engaged in the unfair labor practices charged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the respondent International Brotherhood of Electrical Work-ers, Local No. 5, A. F. of L. and its agents shall :1.Cease and desist from inducing or encouraging employees of any employerto engage in a strike or concerted refusal to perform services for their employerin the course of their employment where an object thereof is to force and requiretheir employer or any other person to cease doing business with Petredis andFryer.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a) Post in conspicuous places at the business office of International Brother-hood of Electrical Workers, Local No. 5, A. F. of L. copies of the notice attachedhereto as an appendix.Copies of said notice, to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signed by an officer ofrespondent International Brotherhood of ElectricalWorkers, Local No. 5,A. F. of L., be posted by it immediately upon receipt thereof and maintained for aperiod of sixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to members are customarily posted.Reasonable stepsshall be taken by the said respondent to insure that these notices are not altered,defaced, or covered by any other material;(b)Notify the Regional Director for the Sixth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the saidrespondent has taken to comply therewith.It is further recommended that, unless the respondent who is subject to thisrecommended order shall, within ten (10) days from the receipt of this Interme-diate Report notify the said Regional Director in writing that it will complywith the foregoing recommendations, the National Labor Relations Board issuean order requiring the said respondent to take the action aforesaid.It is also recommended the complaint be dismissed with respect to respondentsBuilding and Construction Trades Council of Pittsburgh, Pennsylvania, andVicinity ; United Brotherhood of Carpenters and Joiners of America, Carpenters' BUILDING AND CONSTRUCTION TRADES COUNCIL259District Council of Pittsburgh and Vicinity ; Sheet Metal Workers' InternationalAssociation, Local No. 12; and International Union of OperatingEngineers,Local No. 66, 66-A, 66-B, and 66-C, all affiliated with the American Federationof Labor.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, asamended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upontogether with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filing:the same shall serve a copy thereof upon each of the other parties. Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85..As further provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferring thecase to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules andRegulations, the findings, conclusions, recommendations, and recommended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,,and order, and all objections thereto shall be deemed waived for all purposes.SIDNEY LINDNER,Trial Examiner.Dated:March 11, 1949.APPENDIXNOTICEPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that :WE WILL NOT induce or encourage employees of any employer to engage in astrike or concerted refusal to perform services in the course of their employ-ment, where an object thereof is to force or require any employer to ceasedoing business with Petredis and Fryer.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL No. 5, A. F. OF L.,Labor Organization.By --------------------------------------------------------(Officer or Representative)(Title)Dated--------------------------This notice must remainposted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.857829-50-vol. 85-18